Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This Office Action is in response to an AMENDMENT entered September 01, 2021 for the patent application 16/002,984.   


Status of Claims

Claims 1, 8, 15, 22 - 24 and 26 - 31 are pending in the application.
Claims 1, 8, 15 and 27 are currently amended in the application.
Claims 29 - 31 are added in the application.
Claims 2 – 7, 9 -14, 16 – 21 and 25 are cancelled in the application without prejudice or disclaimer.


Response to Arguments

Applicant's arguments filed with an amendment on September 01, 2021 have been fully considered but they are not persuasive.  

Applicant Argument: 
“With respect to Step 2A, Prong Two, applicant asserts that the above emphasized claim limitations do recite additional elements that integrate the other claim limitations into a practical application. In particular, the additional elements recite the novel idea of permissioned transactions submitted to a blockchain (i.e. those requiring additional validation, as opposed to a permissionless transactions as recited in dependent Claim 

Examiner’s Response:  
Examiner respectfully disagrees.  The applicant is further refining the abstract ideal by including, giving a more exact sequence of steps to be taken to perform a transaction.  Further refining of what needs to be done to process or prior to processing a transaction, then process the transaction once the prerequisite step is done.  Not adding a technology solution or doing anything significantly more.  Per your Specification para. [0004] – “However, current techniques related to validation of transactions specifically in blockchain- and distributed ledger-based services, especially which require payment, have not effectively utilized attributes indicative of reputation for validation purposes.”  Clearly indicates “mitigation of risk” which is a fundamental economic practice.   


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1, 8, 15, 22 - 24 and 26 - 28 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.   

Claims 1, 8, 15, 22 - 24 and 26 - 31 are either directed to a method or system or computer readable medium, which are statutory categories of invention. (Step 1: YES).

The Examiner has identified method Claim 1 as the claim that represents the claimed invention for analysis and is similar to computer readable Claim 8 and apparatus claim 15.  Claim 1 recites the limitations of:

( A ) receiving, by a proxy, a request from a resource-constrained first entity to submit a transaction to a blockchain or distributed ledger on behalf of the resource-constrained first entity, the transaction being for the provisioning of a service requiring payment, where the request identifies a second entity as an intended recipient of the transaction; 
( B ) before submitting the transaction to the blockchain or distributed ledger, preliminarily validating reputation score of the second entity, by the proxy; 
( C ) responsive to preliminarily validating the reputation score of the second entity with an affirmative result;
( D ) including, by the proxy, a current reputation score of the proxy as an attribute of the transaction, and
( E ) submitting, by the proxy, the transaction with the attribute to the blockchain or distributed ledger as a permissioned transaction requiring validation of the attribute prior to provisioning the service that requires payment;
( F ) wherein responsive to the proxy submitting the transaction to the blockchain or distributed ledger;
( G ) the transaction is accessed from the blockchain or distributed ledger by the second entity,
( H ) the attribute is extracted from the transaction, by the second entity, the extracted attribute is validated, by the second entity, as a prerequisite to processing the transaction; and
( I ) the transaction is processed, responsive to validating the extracted attribute, to provision the service;
( J ) wherein responsive to preliminarily validating the reputation score of the intended recipient with a negative result, refusing, by the proxy, to submit the transaction on behalf of the resource-constrained first entity to the blockchain or distributed ledger.

These limitations without the bolded limitations above, cover performance of the limitations as certain methods of organizing human activity under their broadest reasonable interpretation.

More specifically, these limitations cover performance of the limitations as a fundamental economic practice such as mitigating transaction risk.
In summary, if claim 1 limitations, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  Claims 8 and 15 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract).

The use of the proxy or any of the bolded limitations in claim 1 are just applying generic computer components to the recited abstract limitations.  Similar arguments apply to claims 8 and 15.

Therefore, the above mentioned judicial exception is not integrated into a practical application by merely applying generic computer components (bolded elements).  
Furthermore, the “receiving ” and “submitting” steps are recited at a high level of generality and amounts to mere data gathering, which is a form of extra-solution activity.

In addition, supported by specification, the computer hardware are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component., see MPEP 2106.05(f), where applying a computer or using a computer is not indicative of a practical application).  

Claim 1, limitation ( A ), ( B ), ( D ) – ( F ) and ( J ) above in Applicant’s specification para [0049], which discloses “In still other embodiments of transacting via a blockchain, a request and a response may each involve transacting via a blockchain. The entity that requests that a service be provided need not be the entity responsible for ultimately paying for such provided service or directing that payment be processed or provided. In the embodiment above, an end recipient node may be responsible for providing payment or directing that such payment be provided. Note that in some cases payments may be aggregated. For example, a plurality of distinct sensor nodes may each independently request that a same particular device act as proxy for delivery of communications to an end recipient system node that is common to all such requests. A payment done by or on behalf of that end recipient system mode may reflect the cumulative service performed by the particular device across all such sensor nodes.“.  

Also, claim 1, limitation ( A ) – ( C ), ( G ) - ( H ) and ( J )  above in Applicant’s specification para [0054], which discloses “Reputation plays an essential role in determining which users/devices to trust as potential recipients of certain types of information/data, as well as in determining which users/devices to trust when receiving information/data from them. Reputation scores/metrics may pertain to a user/ device as a whole, or to specific asserted attributes. This has the effect, for example, of a pacemaker device only accepting recalibration commands from an entity that is authorized for such functionality and that is in current good standing.“.   

Also, claim 1, limitation ( A ), ( B ), ( E ) - ( G )  and ( J ) above in Applicant’s specification para [0055], which discloses “The "permissioning" aspects of the system can be used during blockchain validation and consensus operations, where validation can be used to determine the legitimacy of the transacting entities relative to the specifics of the trans­ actions, and consensus is used to agree on the incorporation of transactions into blocks. This is unlike a "permissionless" system such as that of the IOTA Foundation that treats all participating nodes the same.“.   Similar arguments apply to claims 8 and 15.

Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

Therefore, Claims 1, 8 and 15 are directed to an abstract idea without a practical application. (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application).

The claims 1 , 8 and 15 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements (bolded elements above) amount to no more than mere instructions to apply the abstract idea using generic computer components. In conclusion, merely "applying" the exception using generic computer components cannot provide an inventive concept. Therefore, the claims 1, 8, and 15 are not patent eligible under 35 USC 101.  (Step 2B: NO. The claims do not provide significantly more).  


Dependent Claims

Dependent claims 22 - 24 and 26 - 31 are also rejected under 35 U.S.C. 101.  Dependent claims 22 - 24 and 26 - 31 are further define the abstract idea or further define the extra-solution activities that are present in independent claims 1, 8 and 15 thus abstract idea correspond to certain methods of organizing human activity and mental processes as presented above, such as presenting data and transmitting/processing data.   Claims 22 – 24, 26 – 27 and 29 - 31 clearly further define the abstract idea as stated above and claim 28 further define extra-solution activities such as, “wherein the second entity checks missing counter values against the devices identified in the additional information, wherein a missing counter value results in downgrading a reputation score of a respective device.”   Furthermore, dependent claims 22 - 24 and 26 - 31 do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. 
 As a result, such limitations do not overcome the requirements as described above.  Therefore, the claims 1, 8, 15, 22 - 24 and 26 - 31 are not seen to be statutory.



Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H HOLLY whose telephone number is (571)270-3461.  The examiner can normally be reached on MON. - FRI 10 AM - 8 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAMRATA BOVEJA can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/John H. Holly/Primary Examiner, Art Unit 3696